Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered April 16, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31). Defendant failed to preserve for our review his challenge to the duration of the order of protection (see People v Nieves, 2 NY3d 310, 315-317 [2004]; People v Lake, 45 AD3d 1409, 1410 [2007], lv denied 10 NY3d 767 [2008]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). The sentence is not unduly harsh or severe. Present—Scudder, P.J., Centra, Fahey, Peradotto and Pine, JJ.